Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 8-20 in the reply filed on 8/31/2022 is acknowledged.
Claim Status
	Claims 1-20 are pending.
	Claims 1-7 are withdrawn, non-elected without traverse. 
Drawings
The Drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “a bottom of the conductive via exposes an entire top surface of the power rail line in the longitudinal direction” recited in claim 8 must be shown (no drawings show entire top surface of the power rail line 120 is exposed because this is a remaining portion of covering dielectric layer 160, recited in claim 19, on the top surface of the power rail line as shown in Drawings); And the features of “or in the step of forming the interconnection groove and the conductive via, forming a division layer located between the conductive via and an adjacent channel structure at the bottom of the interconnection groove, wherein the division layer protrudes from the bottom of the interconnection groove and divides the interconnection groove in the longitudinal direction” recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, it recites “a bottom of the conductive via exposes an entire top surface of the power rail line in the longitudinal direction”, the drawings show there is remaining portion of a covering dielectric layer 160, also recited in claim 9, on the top surface of the power rail line. It is not clear how the entire top surface of the power rail line can be exposed. Therefore, the claim is indefinite. For the examination purpose, it is interpreted as “a bottom of the conductive via exposes a top surface of the power rail line in the longitudinal direction”.
Regarding claims 9-20, they are rejected under 112(b) due to their dependencies of claim 8.
Regarding claim 9, it recites a limitation of “or in the step of forming the interconnection groove and the conductive via, forming a division layer located between the conductive via and an adjacent channel structure at the bottom of the interconnection groove, wherein the division layer protrudes from the bottom of the interconnection groove and divides the interconnection groove in the longitudinal direction”, it is not clear how to form the division layer in the step of forming the interconnective groove and the conductive via, no drawing shown this step. Therefore, the claim is indefinite. For the examination purpose, this limitation is not considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jinnam Kim et al., (US 2021/0028112 A1, hereinafter Kim).
Regarding claim 8, Kim discloses a forming method of a semiconductor structure, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Kim’s Fig. 2, annotated. 
providing a substrate (101 in Fig. 2/1), wherein the substrate comprises a plurality of discrete device regions (discrete device regions under fins 105) and a power rail region (power rail region under buried conductive wiring 120 which is connected to power lines in the second wiring portion ML2/M2 described in [0049]) located between the device regions (the device regions under fins 105) of the plurality of discrete device regions, 
forming discrete channel structures (fins 105, the channel is in the fins under gate structures GS in Fig. 2) on the substrate in the device regions of the plurality of discrete device regions, 
forming a power rail line (buried conductive wiring 120 which is connected to power lines in the second wiring portion ML2/M2 in Fig. 2 described in [0049]) in the substrate in the power rail region, wherein both the power rail line (120) and the channel structures (105) extend in a transverse direction (Y in Fig. 1), and a direction perpendicular to the transverse direction (Y) is a longitudinal direction (X), 
forming a gate structure (GS in Fig. 2/1) extending across the channel structures (105 in Fig. 1) on the substrate, 
forming source/drain doped regions (110 in Fig. 2, N or P type described in [0028]) in the channel structures (105) on two sides of the gate structure (of GS), and 
forming an interlayer dielectric layer (165 in Fig. 2) covering the source/drain doped region (110) and the power rail line (the 120) at a side portion of the gate structure (of GS in Fig. 1); 
forming an interconnection groove (first hole region CHa in Fig. 10F) penetrating the interlayer dielectric layer (165) at a top of the source/drain doped region (of 110) and a conductive via (second hole region CHb) located at a bottom of the interconnection groove (of CHa) and penetrating the interlayer dielectric layer (165) at a top of the power rail line (of the 120), wherein on a projection surface parallel to the substrate (the 101), the interconnection groove (CHa for 180 in Fig. 1) extends across the power rail line (the 120), and a bottom of the conductive via (of the CHb) exposes (in Fig. 10F) a top surface of the power rail line (of the 120) in the longitudinal direction (X in Fig. 1); and 
filling the conductive via (the CHb in Fig. 2) and the interconnection groove (the CHa), and forming a power rail contact plug (180B) filled in the conductive via (the CHb) and a source/drain contact layer (180A) filled in the interconnection groove (the CHa), wherein the power rail contact plug (180B) is in full contact with the top surface of the power rail line (of the 120) in the longitudinal direction (X in Fig. 1), and the source/drain contact layer (the 180A in Fig. 2) is in contact with the source/drain doped region (110).  
Regarding claim 16, Kim discloses the forming method of a semiconductor structure according to claim 8,
wherein the step of forming the interconnection groove (the CHa) and the conductive via (the CHb) comprises: 
forming the interconnection groove (the CHa) penetrating a partial thickness of the interlayer dielectric layer (of the 165 in Fig. 10F) at the top of the source/drain doped region (of the 110); and 
forming the conductive via (the CHb) penetrating the interlayer dielectric layer (the 165) at the bottom of the interconnection groove (of the CHa).  
Regarding claim 18, Kim discloses the forming method of a semiconductor structure according to claim 8, wherein:
in the step of providing the substrate (101 in Fig. 2), an isolation structure (162) covering the part of the side wall of the channel structure (of 105) is further formed on the substrate; and 
the power rail line (the 120) is located in the substrate (101) in the power rail region and the isolation structure (162).  
Regarding claim 19, Kim discloses the forming method of a semiconductor structure according to claim 18, wherein:
in the step of providing the substrate (101), the top surface of the power rail line (of the 120 in Fig. 2) is lower than a top surface of the isolation structure (of the 162); 
a covering dielectric layer (insulating capping layer 130) located at the top of the power rail line (of the 120) is further formed in the isolation structure (the 162); and 
in the step of forming the conductive via (the CHb in Fig. 10F), the conductive via (the CHb) penetrates the covering dielectric layer (130) and the interlayer dielectric layer (the 165) at the top of the power rail line (of the 120).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jinnam Kim et al., (US 2021/0028112 A1, hereinafter Kim) in view of Jeffrey Smith et al. (US 2021/0098306 A1, hereinafter Smith).
Regarding claim 17, Kim discloses the forming method of a semiconductor structure according to claim 16,
Kim does not expressly disclose the step of forming the interconnection groove (the CHa) comprises: forming a hard mask layer on the interlayer dielectric layer (the 165), and forming a mask opening located above the source/drain doped region (the 110) in the hard mask layer, wherein the mask opening extends in the longitudinal direction (X in Fig. 1), and on the projection surface parallel to the substrate, the mask opening extends across the power rail line (the 120); and etching the partial thickness of the interlayer dielectric layer (of the 165) along the mask opening using the hard mask layer as a mask, to form the interconnection groove (the CHa); and the step of forming the conductive via (the CHb) comprises: etching a part of the interlayer dielectric layer (of the 165) at the bottom of the interconnection groove (of the CHa) using the hard mask layer as an etch stop layer in the transverse direction (Y), to form the conductive via (the CHb).  
However, in the same semiconductor device manufacturing field of endeavor, Smith discloses forming a hardmask 265 on a pre-metallization dielectric 210, and forming a mask opening as shown in Fig. 23 located above a source/drain structure 224a in the hard mask layer, wherein the mask opening extends in a longitudinal Y direction, and on a projection surface parallel to a substrate, the mask opening extends across a buried power rail 204b; and etching (etching dielectric as described in [0034]) a partial thickness of the pre-metallization dielectric 210 along the mask opening using the a hardmask 265 as a mask, to form a wider portion of a trench 267a (interconnection groove) and a narrow portion of the trench 267a (conductive via) and the step of forming the narrow portion of the trench 267a (conductive via) comprises: etching a part of the pre-metallization dielectric 210 at a bottom of the wider portion of a trench 267a (interconnection groove) using the hard mask layer 265 as an etch stop layer in a transverse X direction (the trench 267a is limited in the X direction by the mask opening shown in Fig. 23), to form the narrow portion of the trench 267a (conductive via).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Smith’s Fig. 23, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a hard mask layer on Kim’s interlayer insulating layer according to Smith’s teaching to make the contact hole.
Regarding claim 20, Kim discloses the forming method of a semiconductor structure according to claim 8, wherein:
in the step of providing the substrate (101), the channel structure (the 105 in Fig.2) is a fin, and the gate structure (the GS in Fig.1) extends across the fin (the 105),
Kim does not expressly the gate structure (the GS in Fig.1) covers a part of a top and a part of a side wall of the fin; or the channel structure (the 105) is a channel structure layer spaced apart from the substrate, and the channel structure layer comprises one or more spaced channel layers; and the gate structure (the GS) surrounds the channel layer.
However, in the same semiconductor device manufacturing field of endeavor, Smith discloses FinFET and gate-all-around (GAA) device can be made described in [0053]. It is well-known a gate structure covers a part of a top and a part of a side wall of the fin in the FinFET device or the channel structure can be made of one or spaced nanowire or nanosheet layers and gate structure wraps around the nanowire or nanosheet layers for the gate-all-around (GAA) device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Kim’s gate structure to around the fin according to Smith’s teaching to make better control FinFET and gate-all-around (GAA) devices.

Allowable Subject Matter
Claims 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner' s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the forming method of a semiconductor structure according to claim 8, “further comprising: forming a division layer penetrating the source/drain contact layer located between the power rail contact plug and an adjacent channel structure after the source/drain contact layer and the power rail contact plug are formed, wherein the division layer divides the source/drain contact layer in the longitudinal direction” as recited in claim 9, in combination with the remaining features of base claim 8.
Regarding claim 10-15, as this inherit the allowable subject matter from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898